


110 HR 1236 : To amend title 39, United States Code, to

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1236
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 1, 2007
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 39, United States Code, to
		  extend the authority of the United States Postal Service to issue a semipostal
		  to raise funds for breast cancer research.
	
	
		1.Extension of
			 authoritySection 414(h) of
			 title 39, United States Code, is amended by striking 2007 and
			 inserting 2011.
		2.Reporting
			 requirementsThe National
			 Institutes of Health and the Department of Defense shall each submit to
			 Congress and the Government Accountability Office an annual report concerning
			 the use of any amounts that it received under
			 section
			 414(c) of title 39, United States Code, including a description
			 of any significant advances or accomplishments, during the year covered by the
			 report, that were funded, in whole or in part, with such amounts.
		
	
		
			Passed the House of
			 Representatives October 30, 2007.
			Lorraine C. Miller,
			Clerk
		
	
